USCA11 Case: 21-12162      Date Filed: 06/09/2022      Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-12162
                   Non-Argument Calendar
                  ____________________

SANDRA FELIX-MARROQUIN,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A206-623-619
                   ____________________
USCA11 Case: 21-12162             Date Filed: 06/09/2022         Page: 2 of 4




2                          Opinion of the Court                      21-12162


Before ROSENBAUM, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
       Sandra Felix-Marroquin, a native and citizen of Guatemala,
seeks review of the BIA’s order affirming the IJ’s denial of her asy-
lum and withholding-of-removal application. 1 She sought asylum
based on her membership in three particular social groups: (1) Gua-
temalan girls who are abused solely because of their gender,
(2) Guatemalan girls viewed as property solely because of their
gender, and (3) relatives of victims of international criminal vio-
lence. In particular, an individual raped Felix-Marroquin, and after
her family reported the rape to the police, the same attacker also
raped her sister. Additionally, gang members killed her father
when he refused to join their gang, and they later killed her uncle
as well. Following her uncle’s death, Felix-Marroquin fled to the
United States and applied for asylum. The attacker has not con-
tacted Felix-Marroquin since the rapes occurred more than a dec-
ade ago.
       To obtain asylum, an applicant must establish past persecu-
tion or a well-founded fear of future persecution on account of a
protected ground, such as membership in a particular social group.


1 Before the BIA, Felix-Marroquin didn’t challenge the IJ’s decision to deny her
protection under the Convention Against Torture. Accordingly, we lack ju-
risdiction to review that claim. 8 U.S.C. § 1252(d)(1); Amaya-Artunduaga v.
U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (per curiam).
USCA11 Case: 21-12162           Date Filed: 06/09/2022       Page: 3 of 4




21-12162                 Opinion of the Court                             3

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005)
(per curiam). The BIA concluded that the IJ did not clearly err in
determining that Felix-Marroquin’s rape was a crime of oppor-
tunity rather than persecution on account of a statutorily protected
ground. For that reason, the BIA determined, Felix-Marroquin
failed to “establish a nexus between the past persecution she suf-
fered and any of her proposed particular social groups.”
       Before us, Felix-Marroquin offers no argument that the BIA
erred in concluding no nexus existed between her persecution and
a statutorily protected ground. She asserts only that the IJ erred in
finding that the harm she suffered was a crime of opportunity, but
she presents no argument in support of that statement, cites no
law, and reiterates the facts without additional explanation. We
have explained that when a petitioner fails to offer argument on an
issue in her brief, she abandons that issue. Sepulveda v. U.S. Att’y
Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005). So under the cir-
cumstances here, we must conclude that Felix-Marroquin aban-
doned the nexus issue. 2
       Given that Felix-Marroquin failed to establish that she was
persecuted on account of a protected ground, she doesn’t qualify
for humanitarian asylum or withholding of removal. 8 C.F.R.
§ 1208.13(b)(1)(iii) (requiring past persecution on account of a


2 Because Felix-Marroquin failed to establish a nexus between her harm and
her proposed particular social groups, we don’t address whether those groups
are cognizable.
USCA11 Case: 21-12162       Date Filed: 06/09/2022    Page: 4 of 4




4                     Opinion of the Court                21-12162

protected ground for a grant of humanitarian asylum); Lin v. U.S.
Att’y Gen., 555 F.3d 1310, 1317 (11th Cir. 2009) (noting that the
standard applicable to withholding-of-removal claims is more strin-
gent than that applicable to asylum claims). Accordingly, we deny
Felix-Marroquin’s petition for review.
      PETITION DENIED.